Evans, Judge.
The defendant was indicted and tried for the offense of burglary but convicted of and sentenced to two years for the offense of larceny from the house. The appeal is from the judgment and sentence with error enumerated on the denial of the motion for new trial as amended. Held:
1. Venue was proven in this case, and the error enumerated thereon is not meritorious. Peterson v. State, 6 Ga. App. 491 (65 SE 311); Toland v. State, 115 Ga. App. 786 (156 SE2d 215).
2. The testimony of the accomplice was corroborated in every respect, that is, the breaking and entering of the part-time dwelling house, the recovery of items stolen therefrom, and the time element involved. The accused made a sworn statement admitting many of the statements of the accomplice as to their whereabouts and as to the other accomplice accompanying them on the night the crime occurred seeking to *521show how he aided the police officers in the recovery of the stolen articles. Mitchell v. State, 202 Ga. 247 (3) (42 SE2d 767); Trull v. State, 221 Ga. 442 (145 SE2d 242); McPherson v. State, 96 Ga. App. 839 (101 SE2d 750).
Argued September 12, 1969
Decided October 2, 1969
Rehearing denied October 21, 1969
Phillip Benson Ham, Franklin Freeman, for appellant.
Edward E. McGarity, District Attorney, for appellee.
3. The items stolen being “one 32 caliber antique pistol with a 3 inch octagon barrel,” “one 22 caliber Higgins Model 31 automatic rifle” and “one 12 gauge Continental double barrel shotgun,” as shown by the indictment, were sufficiently described with particularity to distinguish them from other property of like kind; thus the indictment was sufficient to withstand the demurrer. See Streeter v. State, 60 Ga. App. 190 (3 SE2d 235), and citations contained therein; Sloan v. State, 68 Ga. App. 92 (22 SE2d 333). The indictment was sufficient to put the defendant on notice of the items he was accused of taking in order that (1) he might prepare his defense and (2) to protect him from double jeopardy. Brown v. State, 116 Ga. 559 (42 SE795), cited by the appellant involving an insufficient description of the item stolen is not controlling here.
4. The evidence was sufficient to support the verdict, and the general grounds of the motion for new trial are not meritorious. Having considered all the errors enumérated and argued in the brief of counsel for the appellant, and finding none sufficient to warrant a reversal of the judgment of the lower court, the judgment is

Affirmed.


Pannell and Quillian, JJ., concur.